Citation Nr: 1745653	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  15-14 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another or on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

This appeal has been advanced on the docket of the United States Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran honorably served on active duty in the United States Air Force from September 1961 to April 1669.  The Veteran was awarded the Presidential Unit Citation, the Bronze Star Medal with Valor device, and the Air Force Commendation Medal, among other awards.

This matter comes before the Board on appeal from an April 2012 rating decision of the VA Regional Office (RO) in Saint Petersburg, Florida, which denied SMC.  The appellant timely appealed the decision with a notice of disagreement received by VA in June 2012.  After the RO issued a statement of the case in April 2015, the appeal was perfected with the appellant timely filing a substantive appeal in May 2015.

The appellant testified before the undersigned Veterans Law Judge at a March 2017 hearing in Washington, DC.  A hearing transcript was associated with the claims file and reviewed.  In a January 2016 statement, the appellant requested that his SMC hearing be held at the RO with his representative attending on his behalf.  Because the Washington, DC-based Board hearing was held in the appellant and his representative's presence and no objections were raised as to where to hold the hearing, the Board finds that there is no pending hearing request.

It is additionally noted that although the issue of entitlement to service connection for a traumatic brain injury was certified to the Board, the Veteran had withdrawn this claim through correspondence received in June 2015.  This withdrawal was confirmed at the March 2017 Board hearing.  The appeal withdrawal was received by the agency of original jurisdiction (AOJ) in June 2015, which is before the appeal was transferred to the Board in October 2015.  Thus, the withdrawal was effective when received by the AOJ.  38 C.F.R. § 20.204(b)(3).

It is also noted that the Veteran withdrew his claim for an increased initial disability rating for his ischemic heart disease through the aforementioned January 2016 statement.  The appeal was not transferred to the Board; thus, the withdrawal was effective when received by the AOJ.  See id.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before it can adjudicate the issue on appeal.

In June 2015, the RO in Cleveland, Ohio granted service connection for ischemic heart disease.  06/12/2015, VBMS entry, Rating Decision - Narrative, at 1.  At the March 2017 hearing, the Veteran reported that because of his ischemic heart disease, his spouse needs to monitor him as he showers.  03/08/2017, VBMS entry, Hearing Transcript, at 9, 13.  If his shower water becomes too hot, he sometimes experiences dizziness, falls, and hurts himself.  Id. at 9-10, 13.  The Veteran's spouse reported that he has been hospitalized for his heart disease for several months in 2015, to include emergency room visits.  Id. at 12, 24.  Furthermore, she stated that the Veteran is unable to walk ten steps from his recliner chair to the bathroom.  Id. at 13.  He also cannot bend over to take off his shoes.  Id.  The Veteran needs his spouse to assist with taking his heart medications on time.  E.g., id. at 20.

The most recent VA aid and attendance and housebound examination occurred in November 2011.  11/01/2011, VBMS entry, VA Examination, at 23-26.  Because the Veteran was subsequently service connected for his ischemic heart disease and in light of his potential need for aid and attendance due to such ischemic heart disease as described at the March 2017 hearing, the Board finds that an additional examination is necessary to assess the Veteran's need for aid and attendance that takes into account his ischemic heart disease.

Furthermore, at the March 2017 Board hearing the Veteran expressed his intent to attend a private medical facility for his heart disease.  03/08/2017, VBMS entry, Hearing Transcript, at 35.  Because those private treatment records would pertain to his ischemic heart disease, they would be relevant to the appellant's claim.  Therefore, efforts should be made to locate them.

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records from March 2015 to the present.  Moreover, notify the Veteran that he may submit VA Forms 21-4142 to authorize any private medical provider, including from the medical facility he intended to attend following the March 2017 Board hearing, to disclose and release to VA information on his treatment, and then request those medical records from the private medical providers.  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, schedule the Veteran for an examination to assess his current need for aid and attendance.  If possible, please allow the Veteran's spouse to accompany him to the examination.  (If the Veteran fails to report to the examination, then have an appropriately qualified VA examiner answer the questions below.)  The examiner should be qualified to give an opinion based on all the Veteran's service-connected disabilities.  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing an opinion on the following:

 a.  Do the Veteran's service connected disabilities render him unable to or in need of assistance to dress or undress him, keep him ordinarily clean and presentable, feed him, attend to the wants of nature, or protect him from the hazards or dangers incident to his daily environment?  

Consider all lay and medical evidence, including the Veteran and his spouse's contentions at the March 2017 hearing pertaining to his heart condition affecting his ability to shower independently, walk to the bathroom, and bend over to take off his shoes.

Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from steps 1-2 above, if any benefit sought remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

